                                . ..
        Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.1 Page 1 of 12
                                  '

  1     Michael A. Taibi. Esg. SBN 160041
        TATBT & ASSOCIA'IES, A.P.C.
  2     750 "B" Street Suite 25 I O '
        San Diego, C.A 92101
  ·'    Tel: (61~) 354-1798 Fax: (619) 784-3168
        Email: taibiandassociates@gma1l.com
  4
        Attorney for the Plaintiff JERRY JACKSON
  s
  6

  i


                            UNITED STATES DISTRICT COURT
   ;
                          SOUTHERN 0lSTRICT OF CALIFORJ~'IA
        JERRY JACKSON                                     CASE NO.            '20CV1817 CAB KSC
~c
                                                          COMPLAINT FOR JNTIJNCTIVE
1'                                                        RELTEF<J;?_AMAGES, ATTORNEY
        Plaintiff:                                        FEES Ar~v COSTS FOR
:2                                                        VTOLATTONS OF AMERCAN'S
        vs.                                               WITH DISABILITIES ACT; UNRUH
13                                                        CIVTL RTGHTS ACT.
        LE ZINC BAR LLC dba ZINQUE,
14
        CVCM KETTNER 106 LLC, and
it.     DOES 1- 10, INCLUSIVE.
16

1,      Defendants.

18


               Plaintift~ JER.RY JACKSON ("Plaintiff'), hereby files his causes of action
20
,.,.,   within this Civil Complaint against Defendant(s), LE ZINC BAR LLC dba

22      Zl Q UE, CVCM KETTNER 106 LLC, and DOES 1-10, INCLUSIVE, (1 lercin
23
         known as "Defendants"). (Herein sometimes known as "Parties'), and would show

zs       unto the Court the following:
26

27

2B      -


         1 I
                         J.\ CK SOK   ,   I F   l f's (   BAR   f. I C db; /. 1 '.'< () l . f
                                           ·\O:\    C0.\1PLAl:--J l
         Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.2 Page 2 of 12



                                    I. JURISDICTION AND VENUE
2
               1.     This Court has original jurisdiction regarding this matter pursuant to

,        28 U.S.C. Section 133 l and 1343(a)(3) and (a)(4) for claims arising under the

         Ame1ica with Disabilities act of 1990, 42 USC Section 12101, et seq. ln addition,
6

 ,       the court has jurisdiction over the state court causes of action pursuant to the

         Unruh Civil Rights Act that are incorporated into the federal jurisdiction, Chavez
 ')

         v. Suzuki, Case No. 3:05-cv-1569-BTM, 2005 \VL 3477848, at *2 (SJ). Cal. Nov.
iO

11       30, 2005) (citing Cal. Civ. Code§§ 5 l(f), 54.1 (d)) and Reyes v Le Parfait Group,
12
         LLC, Case No. 3:18-cv-0 1290-BTM-NLS (S.D. Cal. Sept. 10, 2019).

14              3.        Venue is proper in this court pursuant to 18 U .S.C. Section 1391(b)

l~
         and is founded on the fact that the real property and business location, which is the

         subject oftbis action and located in the District where the Plaintiff's cause(s) of

          action arose.

                4.        All causes of action based are based on Federal law. Plaintiff was
20

21        denied equal access to Defendants facility, goods, and services in violation of both
22
          Federal was barred/injured due to violations of the afore-referenced access laws.
23

 24
                                                     II. PARTIES

                 5.       Plainti ff alleges that Defendants are, and at all times mentioned, was a
 2&
          business, corporation or franchise organized and existing and/or doing business as

    26    LE ZINC BAR LLC dba ZlNQUE, CVCM KETTNER 106 LLC (" Zinque"),

                              JACl,.,O'\,    IF '/.l"!"<C 11,\R LL(' dbo /1'\QLF
                                              ~[),\ C(lMPLAl'IT
     Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.3 Page 3 of 12



 1
     located at 210 I Kettner Bl., San Diego, San Diego, Cali fomia, 9210 1 (herein
2
     sometimes known as "property"). Plaintiff alleges that Defendant is, and at all
3

 4   times was, the O\Vner/operator, lessee or lessor of the facility located at the
.s
     property.
 6

?           6.     Plaintiff alleges that DOES 1 through 10 were at all times relevant

     lessors, lessees, property owners, subsidiaries, parent companies, employers,
 9

,0   employees, agents, corporate officers, managers, principals and/or representatives

ll   of Plaintiff. Plaintiff is unaware of the true names and capacities of Defendants
12
     sued herein, as DOES l tlu·ough I 0, inclusive, and therefore, sues those
D

     Defendants by fictitious names. Plain ti ff requests that the Court grant leave to

     amend this complaint to allege the true names and capacities when determined by
16
     whatever source. Defendant and DOES l through 10 are hereinafter collectively

18   refen-ed to as "Defendants".

            7.     Plaintiff alleges that Defendants at all times have been and are
20

21    relevant to this cause of action, the owners, franchisees, lessees, general partners,
22
      limited partners, agents, employees, employers, representing partners, subsidiaries,
23

24    partner companies, joint ventures and/or divisions of the remaining Defendants and

25    were acting within the course and scope of that re lationship. Plain ti ff is further
26
      informed and believes, and therefore a lleges that each of the Defendants gave
27

28


                        J A (' K   ~   () N v L F / I , C ll A R I. I. C d b a Z I "l Q 1; 1:
                                                 \ I) .\   C O M P 1 ,\ I N ·1
       Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.4 Page 4 of 12



       consent to, ratified, and/or authorized the acts alleged of each of the remaining
2
       defendants.
 3


             8.      Plaintiff is a qualified individual with a disability as provided by the
 5
       Americans with Disabilities Act of 1990, 42 USC Section 12102, the Disabled and

 7     other mies, codes, and/or statutory measures that refer to the protection of the

 8
       rights of "physically disabled persons". Plaintiff visited the public
 :i
       accommodations owned and operated by Defendants with the intent to purchase

,,     and/or use the goods, services, facilities, privileges, advantages, or

       accommodations operated and/or owned by Defendants.

14                                                Il l. FACTS
,5
              9.     Plaintiff is mobility impaired and uses a wheelchair. He is classified
16
       as having a physical impairment, as required by 42 USC Section 12102(2)(A) and

18     requires a wheelchair for mobility and to gain access to public establishments.
19
              11.    On or about September 20, 2019, Plaintiff was denied full and equal
1 (1

L      access to Zinque that is owned and/or operated by the Defendants because the
22
       property was inaccessible to individuals belonging to the disabled community who
23

24
        use wheelchairs for mobility. Full accessibility was denied due to a lack of access

        to the premises. Zinque is a restaurant facility, a business open to the public, a
 26
        place of public accommodation, and a business establish open to the public.
 27

 28



                          JACKSO'.;,     l.E Ll>s:C llAR I IC dba z1 , QtF
                                          A D A   ('   ('I   ~\Pl. A I N I
       Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.5 Page 5 of 12



                 Plaintiff attempted to sit in the inside dining room seating area but was
2
       unable to do so. The there was no designated ADA compliant table present for
;

       him to be seated. As an example, an ADA compliant table cannot have a pedestal,
5
       four legs, or a table with two legs with a pedestal base, or two legs connected
 6

.,     directly on the ends of the table as Plaintiffs wheelchair will not tit under the table

8
       allowing him to be seated easily and comfortably. ADA compliant seating require
 9
       two supports at either end of the table with the following requirements: (1)
lC

11     Minimum requirements 5% ADA 4.1 .3(18), CA Title 24 1122B. l; (2) Clear Space,
:2
        30" x 48" Minimum CA Title 24 11188.4.1 ADA 4.2.4.1; (3) Knee Space 27"H x
13

        30"\V x 19"D ADAAG 4.32.3; CA Title 24 1122B.3.; (4) Table Height 28"-34"
JS
        ADAAG 4.32.4; CA Title 24 1122B.4.; (5)Seating Access Aisles 36" \.Vidth ADA
16

. ·;    4.1.3( 18), CA Title 24 l 122B. l; (6) Equivalent Services Decor ADAAG 5.4:, CA

1'2     T itle 24 l 104B.5 .4.; (6)Accessible Seating Integrated w/General Seating ADA
:..9
        4.1.3(18), CA Title 24 l 122B.l.
20

?.1               Plaintiff asked an employee of Zinque if there was alternative inside dining
22
        room seating present for a disabled person who is confined to a wheelchair that is
23

24
        ADA compliant, but he was told that was no other inside dining room seating

22
        present that would accommodate him.
 2€
                  Plaintiff found no designated or alternative inside dining room seating that

 28     was ADA complaint present for disabled persons confined to a wheelchair at the
        s , ..
                             JACK'iO,-;,   LI: "/.INC !!AR 1.1.C dbo 11,QL.f'
                                            :\D~ l'OMP!.Al'll
      Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.6 Page 6 of 12



l     time of his visit to Zinque. Plaintiff was unable to gain full use of the inside dining
J
      room seating area and was ban-ed from full access to the facilities. He was unable
3

4     to enjoy the facilities to which a disabled person is entitled.

             On or about September 20, 2019, Plaintiff mailed a letter to Zinque advising

7     the establishment owner/operator that he was unable to gain access to the facility
8
      due to the lack of accessibilily for disabled persons. (See Exhibit ''A" Attached).

      Plaintiff returned for a subsequent visit after his initial visit but found that the
10

11    inside dining room seating was still not ADA compliant as therefore, he was still
12
      ban-ed from ac.cessing Zinque.
13

14           Plaintiffs attorney retainers the services of an ADA specialist to investigate,
l:,
       survey, and prepare a report to confinn Plaintiff's claims. The specialist surveyed
16
       the property and took photos. He confirmed that at the time of his survey there

18     was no ADA complaint taxable present on the property. His repo1t is hereto
19
       attached as Exhibit "B" to this complaint.
20

21           Plain ti ff desires to return and patronize Zinque but is barred from fully

       accessing the premises until Defendant(s) cure the violations. Plaintiff

24
       occasionally patroni:z.es business in the immediate area, and he would like to retun1

25
       and patronize Zinque in the future.

27




                         J A C K -; (),   ,   I. E .l I 'x C ll \ R [ l C        d b a Z J "\l () l , ~
                                                A I) ,\ C O >1 P I. ,\ I "\l I
       Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.7 Page 7 of 12



               Defendants are required to modify any discriminatory policies, practices and
2
       procedures to avoid discri1ninating against people with disabilities, including
3

1o     Plaintiff
5
               12.    Defendants' discrimination caused Plaintiff to experience discomfort

7      and embarrassment.

               13.    The conduct ofDefendanls has and will cause Plaintiff to be ban-ed

       from access to the facilities through Defendants' failure to provide full and equal
10

11     access to Plaintiff and denying hin1 enjoyment of the faci Ii ties. Therefore,

       Defendants are in violation of the ADA Law and Accessibility

14     Guidelines("ADAAG") and/or other applicable codes, statutes and/or other
15
       regulations.
)6
               14.    Plaintiff alleges that Defendants have continued to operate a business

18      open to the public which is inaccessible to him and other individuals with
19
        disabilities. Pursuant to 42 USC Section l 2 I 88(a), Defendants are required to
20

2: l    remove baniers to their existing faci lity. Plaintiff further alleges that removal of
?.2
        the ba1Tiers described in this complaint is readily achievable and can be removed
23

24
        with minimal ditliculty or expense. Therefore, equivalent facilities may be

25      provided without much difficulty or expense. Defendants are also required to
26
        modify any discriminatory policies, practices and procedures to avoid
21

 18     discriminating against people with disabilities, including Plaintiff.

        7 I'
                          J 4 C K SO ts ,   I I' L I 1' C II A It I. I (' d b > Z I \! Q 1; I·
                                             .\ D .\ (" 0:VI I' L;\ I NT
       Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.8 Page 8 of 12



             15.    Plaintiff alleges that the discriminatory policies, practices and
 2
       procedures, precl uding him and other disabled persons from full access of the
 '.\

 4     public accommodations will continue to exist for any future visits, which will

       result in future discrimination of Plaintiff and other disabled persons in violation o
 6

 7     the Americans with Disabilities Act.
 8
                              I V. FIRST CLAilVl FOR VIOLATION
 9                         OF AMER[CANS WITH DISABILITIES ACT
                                  42 USC SECTION 12101, et seq.
lC

11           16.    Plaintiff alleges and incorporates by reference each and every
12
       allegation contained in paragraphs I through 15, inclusive as set forth herein.

14            17.   Plaintiff was denied full and equal access to Defendants' goods,
~:)
       services, facilities, privileges, advantages, or accommodations within a public
16

11
       accommodation owned, leased and/or operated by Defendants, in violation of 42

16     USC Section 12182(a). Therefore, Plaintiff was subjected to discrimination and is

       entitled to injunctive relief pursuant to 42 USC Section .1 2188 as a result of the
20

?. l   actions or inaction of Defendants.

              18.   Plaintiff seeks an injunctive order requiring compliance with federal
23

24     access laws for all access violations that exist at the property, requiring removal of
):,
       architectural barriers and modification of policies, practices, and procedures, and
26
       other relief as the Court may deem proper.

?.S


                        JACKSO!\     v L I' 1/1, (            HAR L i , C dba /,J!'.Qli'
                                        A   I) ,\   C   <)   ~J P I ;\ I '< T
     Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.9 Page 9 of 12


 l
             19.   Plaintiff also seeks any other order that will redress the discrimination
 2
     to which he has been subjected, is being subjected and/or will be subjected.
 3

 4           20.   Plaintiff alleges that based on the facts placed in tbis complaint,
 5
     Defendants did, and continues to, discriminate against Plaintiff and persons
 E

 7   similarly situated by denying disabled persons full and equal access to the facility

     to purchase goods, services, faci lities, privileges, advantages or accommodations
 9

     within a public accommodation.

11           21.   Plaintiff al leges that Defendants' actions constitute a violation of his
:2
     rights occurred and that he suffered difficulty, discomfort and embarrassment

14   because of his denial to full and equal access as stated above. Plaintiff is also
lS
     entitled to and is requesting attorney' s fees and costs.
16

17
             22.   Al all times relevant herein, there was in effect the Americans with

     Disabilities Act, of which require that public accommodations and facilities

     provide services to people with disabilities that are equal and not inferior to the
20

     services provided to patrons who are not physically disabled.
22
             23.   Defendants owe Plaintiff a mandatory duty to provide him full and
23

24   equal access to accommodations, advantages, facilities, privileges and services of

25   all business establishments. Plaintiff is a member of the class of individuals who
26

27
     are protected under these statutes.



      9 I'
                       J ACKSO">:, lC i"II\C        BAR     L I C d ba Z["lQl,I·
                                        '\ DJ\ (' 0 \ •I P LA I NT
      Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.10 Page 10 of 12



                   24.        As a proximate result of the actions or inactions of Defendants,
2
      Plaintiff encountered embarrassment and discomfort as a result of the barriers that
3

4     ADA Law is designed to prevent.

                   25.        Defendants have a duty to exercise ordinaiy and reasonable care as set
6

7      forth above.
b                  26.        Defendants have failed to exercise ordinary and reasonable care as set

       forth above.
10

                   27.        As a result of Defendants' failure to exercise ordinary and reasonable
12
       care Plaintiff was unable to gain access and enjoy the facilities.
13

14                     28.    As controversy exists, Plain ti ff alleges that Defendants' prope1ty is in

       violation of Title Ill of the Americans with Disabilities Act and Accessibility

       Regulations.

                                     V. FIRST CLAIM FOR INJUNCTIVE RELIEF

                       29.     Plaintiff alleges and incorporates by reference each and every
20

21     allegation contained in paragraphs 1 through 28, inclusive as set forth herein
22
                       30.     Plaintiff will suffer irreparable harm unless Defendants ai·c ordered to
23

 24
        remove architectural barriers at Defendants' public accommodation, and/or to

 25     modify their policies, practices, and procedures regarding accommodating people
 26
        with disabilities.

                        31.    Plaintiff seeks injunctive relief to redress his inju1ies.

        1.0   I'   t
                                   JACK'\01' ,· I 1· L(1'( ' llAR 1. 1. C <lba Zl'1Q L f.
                                                  \ I) .\ CO \ J P I. .\ l , T




                                                                                               ------
       Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.11 Page 11 of 12


  l
          V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  2         RIGHTS ACT AND THEREFORE, CLAIM DA1V1AGES, ATTORNEY
            FEES, AND COSTS (On behalf of Plaintiff and against all Defendants)
                     PURSUANT TO CAL. CIV. SECTIONS 51-53.
  4

  .5              32.   Plaintiffrepleads and incorporates by reference, as if fully set forth
  6
        again herein, the allegations contained in all prior paragraphs of this complaint.
  7

                  33    Therefore, since the Defendants violated the Plaintiff's civil rights
  8

  9     under the ADA, they also violated his civil rights under the Unruh Civi l Rights Act
: r,
        and are liable for damages pursuant to Civil Code Sections 51 (t), 52(a).
11


12                34.   Violations of Plaintiff's civil rights under the Unrnh Civil Rights Act
13
        resulted in difficulty, discomfort, and emban-assment for him, and therefore, the
14

lS
        Defendants are also each responsible for statutory damages, i.e., a civil penalty

10      pursuant to Civil Code of Procedure Section 55.56(a)-(c).
17
                                                      JlJRY TRIAL DEMAND
18

19                      Plaintiff hereby requests a Jury Trial in this matter.
20
                                                              CONCLUSION
21

22                \VHEREFORE, Plaintiff prays for a judgment against the Defendants, LE
23
        ZINC BAR LLC dba ZlNQUE, CVCM KETTNER 106 LLC.

                  1.    An order enjoining Defendants from violating disabled access laws of
25

2c,     the United States pursuant to ADA Law Title HJ.
21

28


        1 1 I''
                           I A C: K   ~   () "\f ,   l F 7, I '-: l   El A (( L l C d b a /. I \: Q   t:   I
                                                      AD-\      ( <)~lPl.AI'< I
      Case 3:20-cv-01817-CAB-KSC Document 1 Filed 09/15/20 PageID.12 Page 12 of 12



                2.   An order that the Court declare the respective rights and duties of
 2
       Plaintiff and Defendant(s) as to the removal of architectural barriers at defendants'
 3

 4     public accommodation and/or as to the modification of discriminatory policies,
 .,
       practices, and procedures.
 6

                3.   An order awarding plaintiff Injunctive relief, compelling Defcndant(s)

       to comply with the Americans with Disabilities Act.

10
                4.   An order awarding Plaintiff reasonable attorney fees and costs.

ll              5.   An order awarding damages under state court Unruh Civil Rights Act.
12
                6.   An order awarding such other relief as the Court deems proper.
13



lS

16

17     Dated: 09/11/2020                     /s/ Michael A. Taibi, Esq.
                                             MfCHAEL A. TAIBI, Esq.
                                             Attorney for Plaintiff
l~                                           JERRY JACKSON


21

22



24



26

27




       12 I'·
                        J .\ C K S O '- ,   I. E Z I ,,; C 8 A R L L. C' d b a l, I '/ 0 L E
                                              ADA C'OMPLAl"T
